Title: To Benjamin Franklin from George Whitefield, 27 May 1748
From: Whitefield, George
To: Franklin, Benjamin


My dear Mr. F[ranklin],
Bermudas, May 27, 1748
Inclosed you have a letter which you may print in your weekly paper. It brings good news from this little pleasant spot. If you could print it on half a sheet of paper, to distribute among the Bermudas captains, it might perhaps be serviceable. The inhabitants here have received me so well, that I think publishing their kindness is a debt justly due to them. I am now waiting for a fair wind, and then we shall sail for England. The Governor’s lady goes with me. His Excellency is very civil to me, and I believe many souls have been benefited by this visit to Bermudas. I desire to give the Lord Jesus all the glory. You will remember me to Mrs. F[ranklin], and all my dear Philadelphia friends. I do not forget them, and hope they will always remember, dear Sir, Their and your most affectionate, obliged friend and servant,
G.W.
